ALFONZO GERMAINE OWENS V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-317-CR





ALFONZO GERMAINE OWENS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT

------------

Appellant Alfonzo Germaine Owens appeals from his conviction for assault.  The trial court’s certification states that appellant pleaded guilty pursuant to a plea bargain, has no right to appeal, and waived his right to appeal.  Accordingly, we informed appellant by letter dated August 20, 2003, that this court would dismiss the appeal unless he showed grounds for continuing it.  
See
 
Tex. R. App. P.
 25.2(a)(2), 25.2(d).  Appellant did not respond to our letter.  Thus, we dismiss this appeal.  
See
 
Tex. R. App.
 P. 25.2(a)(2), 25.2(d).









SAM J. DAY

JUSTICE



PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  October 2, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.